Per Curiam.

The defendant’s tender of the amount due extinguished the boarding-house keeper’s lien. At common law *806and by statute, an innkeeper had a lien upon the goods of his guest for the amount actually due, and by chapter 446, Laws of 1899, a boarding-house keeper is given a lien “ for the amount which may be due for board.” His lien is practically the same as that of an innkeeper. The plaintiff might have brought an action in replevin, it is true, but to hold that his failure to do so should be permitted to bar his claim for a return of the amount * paid under protest would be to lay down a very harsh rule.
Judgment reversed and judgment directed for plaintiff.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and judgment directed for plaintiff.